Filed 11/4/21 P. v. Clark CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                                  B309509

         Plaintiff and Respondent,                           Los Angeles County
                                                             Super. Ct. No. GA097658
         v.

ALBERT AHMAD CLARK,

         Defendant and Appellant.



      APPEAL from a post-conviction order of the Superior Court
of Los Angeles County, Darrell Mavis, Judge. Affirmed.

      Eric R. Larson, under appointment by the Court of Appeal,
for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.
                     _________________________
                          BACKGROUND
       In 2017 a jury convicted defendant and appellant Albert
Ahmad Clark of the 1988 first degree murder of Leroy Galloway.
The trial court (Judge Stanley Blumenfeld) sentenced Clark to
32 years to life in the state prison, calculated as 25 years to life
for Galloway’s murder, plus two years for the jury’s true finding
on a “personal use” firearm allegation under the then-applicable
version of Penal Code section 12022.5, subdivision (a),1 plus
five years for a serious felony prior conviction under section 667,
subdivision (a)(1). The serious felony prior was a September
1980 conviction in Los Angeles Superior Court case number
A559050 for murder.2 In April 2020 we affirmed Clark’s
conviction but remanded the case for the trial court to exercise
its discretion to strike—or decline to strike—the serious felony
prior under Senate Bill No. 1393 (Senate Bill 1393). (People
v. Clark (Apr. 22, 2020, B294062) [nonpub. opn.] (Clark I).)3
       Our 2020 opinion set forth the facts; we need not
detail them here.4 In a nutshell, one day in February 1988

1     References to statutes are to the Penal Code.
2     At trial, outside the jury’s presence, Clark admitted
that prior conviction and the court found it true based on
his admission.
3     We also ordered the correction of Clark’s presentence
custody credits. In addition, we stated Clark could raise any
claim of inability to pay the $100 victim restitution fine and
$70 in court fees on remand. (Clark I.) On remand, the trial
court gave Clark an additional 568 days of credit. The court
also waived the restitution fine and court fees.
4     Clark’s counsel in this appeal states in his brief that Clark
“adopts the Statement of Facts contained in this Court’s prior
opinion on direct appeal in this matter.”



                                  2
Tony Morales and Mark Stephens were at a gas station. They
heard gunshots, then moaning; they saw a man backing out
of a van with a gun in his hand. The man with the gun was
wearing a dark blazer, gray pants, and a white dress shirt
and tie. Morales then found Galloway lying next to the van
in a large pool of blood. (Clark I.)
        Charles McDaniel, who lived nearby, saw a man sweating
and looking around as if “ready to get out of there.” An autopsy
found Galloway died from gunshot wounds to the back of his head
and his upper chest. Both Morales and McDaniel chose Clark’s
photograph out of a six-pack photo line-up. DNA on gray slacks
discarded near the scene (along with a dark jacket and long-
sleeved white shirt) matched Clark. (Clark I.)
        Back in the trial court on remand, Clark filed a pleading
entitled “Defendant’s Motion for the Honorable Court to Use
It’s [sic] Vested Authority to Consider All Factors and Use
Its Discretionary Power Pursuant to Penal Code Section 1385
et seq. and in the Furtherance of Justice to Strike Defendant’s
Prior Felony Conviction Enhancement Charged and Found
to be True by the Honorable Court After Trial.”5 Oddly, Clark
did not address the prior murder conviction alleged and found
true in this case, but rather a November 1989 conviction for
robbery in case number GA00215. The People did not allege
that conviction as a strike or serious felony prior in this case,


5     After the jury convicted Clark, he exercised his right
to represent himself under Faretta v. California (1975)
422 U.S. 806. The trial court granted Clark’s Faretta motion
on January 31, 2018, and Clark continued to represent himself
for the next 10 months, through sentencing and the restitution
hearing. On remand, Clark continued to demand self-
representation.



                               3
presumably because Clark’s murder of Galloway predated his
commission of and conviction for the robbery.
       Notwithstanding Clark’s failure to file any written
motion to strike or dismiss his serious felony prior for murder,
the trial court6 permitted him to address the court at a hearing
on October 27, 2020. Clark first asserted “the handgun
belong[ed] to [his] wife” and he “would never have had it on
[his] person.” Then he argued “the warrant” (presumably for
his arrest on the Galloway murder) “was invalid on its face.”
Clark said, “So if that’s the only opposition for the five-year prior
not being granted, I think there’s far and above reasons for it
to be granted. Based on my conduct before, after and even
upwards to now, Your Honor.”
       Clark then read to the court a letter he’d brought with
him. Clark said he was “one of the best examples of change
in America,” and that he’d “lived an exemplary lifestyle
disassociating with anyone even remotely suspected of
wrongdoing.” Clark said he’d coached kids at the Y.M.C.A.,
earned certificates in prison, and saved a man’s life with
the Heimlich maneuver. Clark concluded, “I am convinced
that from a legislative intent perspective there is no one more
deserving and suited to have a prior that is remote in time
waived.”
       The prosecutor referred to his comments at an earlier
hearing that “this was [Clark’s] second murder conviction.”
At that hearing, the prosecutor told the court “we are opposed
to the striking of that for the same reason that we were in favor

6     Judge Darrell Mavis handled the proceedings on remand,
as Judge Blumenfeld had been appointed to the federal court.
( [as of
Nov. 3, 2021], archived at .)


                                  4
of imposing it.” The prosecutor conceded that, in the years
between the 1988 murder of Galloway and Clark’s arrest some
28 years later, “he didn’t have additional . . . serious contacts
with the police at all.” “So,” the prosecutor continued, “in terms
of his efforts to straighten out his life after this particular crime
for which he is here, the robbery that followed that as well,
he’s done a good job.” But, the prosecutor concluded, section 667,
subdivision (a) “looks at prior . . . serious felony convictions
at the time he committed the underlying crime,” and Clark did
have “prior criminality close in time to the time he committed
the crime for which he is sentenced in this case, and so I would
oppose striking it.”
        The court then stated, “The request to strike the prior
conviction is respectfully denied based on the seriousness of
the conduct in this case and the criminality at the time in which
the defendant was convicted, his prior criminality. The court
is going to respectfully decline to exercise its discretion to strike
the felony conviction.”
        Clark appealed7 and we appointed counsel to represent
him. After examining the record, counsel filed an opening brief
and declaration stating his “review of the record did not disclose
any arguable issues on appeal,” and an attorney at the California
Appellate Project who reviewed the matter agreed. Counsel
asked this court independently to review the record under
People v. Wende (1979) 25 Cal.3d 436 (Wende). Counsel declared
he had mailed Clark a copy of the entire record, advised him
he was filing a Wende brief, and notified him he had the right
to file a supplemental brief.

7    Clark’s notice of appeal refers to an order of October 28,
2020. We assume he means to refer to the court’s order of
October 27, 2020.



                                  5
       We have received several pleadings from Clark: (1) a
pleading dated August 9, 2021 and filed August 26, 2021 with
numerous exhibits; (2) what appears to be the same pleading
dated August 9, 2021 and filed August 27, 2021 without exhibits;
and (3) a pleading dated September 17, 2021 and filed
September 24, 2021 entitled “Notice of Change of Address”
but also containing further argument.
                              DISCUSSION
       As we noted in Clark I, Senate Bill 1393 amended sections
667, subdivision (a)(1), and 1385, subdivision (b), effective
January 1, 2019, to allow a trial court to exercise its discretion
to strike or dismiss a five-year serious felony enhancement
in the furtherance of justice. (Clark I; see generally People v.
Stamps (2020) 9 Cal.5th 685, 692; People v. Shaw (2020) 56
Cal.App.5th 582, 586.) We review a court’s order declining to
strike a serious prior felony enhancement for abuse of discretion.
(See People v. Brooks (2020) 53 Cal.App.5th 919, 922, 926-928;
Shaw, at pp. 584-586; People v. Carmony (2004) 33 Cal.4th 367,
375.) We will not reverse the ruling unless it is so irrational
or arbitrary that no reasonable person could agree with it.
(People v. Pearson (2019) 38 Cal.App.5th 112, 116.)
       In his supplemental briefs, Clark barely mentions the
issue of his serious felony prior, much less demonstrates that the
court abused its discretion. Clark says the court ruled “without
considering any good behavior, conduct or programming by the
appellant while in state prison.” But Clark did not present
any documents or evidence of that good behavior, stating only
in his brief he had “been programming as a model inmate.”
       In denying Clark’s motion, the court cited “the seriousness
of the conduct in this case” as well as Clark’s “prior criminality”—
another murder committed some eight or nine years before he
killed Galloway. In this case, Clark shot Galloway execution-



                                 6
style: as we noted in Clark I, “[t]he shot to the back of Galloway’s
head had been fired with the barrel against, or very close to,
Galloway’s scalp.” We see no abuse of discretion.
       Clark devotes most of his supplemental briefing not to
the Senate Bill 1393 issue but, instead, to complaints about the
superior court’s denial of a motion he filed “seeking post-trial
performance of D.N.A. testing” and for the “appoi[n]tment of
counsel who will supervise and direct the testing.” Clark filed
that motion on September 23, 2020. On October 23, 2020, Clark
filed another pleading entitled “Notice of Motion and Motion with
Declaration of Indigency Affecting the DNA Testing Cost and for
the Appointment of Counsel.” On December 7, 2020, the superior
court (Judge William C. Ryan) denied the motions in a written
order. Clark filed an untimely petition for writ of mandate
challenging that ruling. We denied Clark’s writ petition on
March 12, 2021 in case no. B310258. The denial of a motion
for DNA testing is not appealable. (§ 1405, subdivision (k).)
       Clark’s supplemental briefs raise other contentions, none
of which has merit:
    • Clark’s notice of appeal states he’s appealing from “the
       denials” of his right to represent himself. However, as we
       have said, on remand the court granted Clark permission
       to continue with the self-representation he had demanded
       and been granted after the jury returned its verdict. It
       seems what Clark in fact is complaining about is the court’s
       order on October 27, 2020, denying his “request to be
       granted pro per status in county jail.” Clark told the court
       he wanted to be put in “the pro per module” and to be
       granted “a legal runner.” At that juncture, though, the
       court had denied Clark’s motion to strike his serious felony
       prior, and there were no further proceedings scheduled.




                                 7
      So there was no need for Clark to have access to the
      law library at the jail or other pro per privileges.
    • Clark refers to Senate Bill No. 620 and says he “qualified
      for the trial court’s consideration” of striking his firearm
      enhancement. Effective January 1, 2018, the Legislature
      amended section 12022.5, subdivision (c) to permit a
      trial court to strike or dismiss a firearm enhancement
      “ ‘otherwise required to be imposed by this section.’ ”
      (People v. Contreraz (2020) 53 Cal.App.5th 965, 969.) Clark
      was sentenced on October 11, 2018, more than nine months
      after the legislation took effect. As we have said, he was
      self-represented, having made a Faretta motion that the
      court granted. Clark made no motion for the court to strike
      or dismiss his two-year firearm enhancement. Accordingly,
      he has forfeited the issue.
    • Clark complains about his court-appointed counsel on
      appeal, claiming “appointed counsel has not been straight
      and honest with appellant and his wife.” Clark attached to
      his supplemental brief a copy of a nine-page, single-spaced
      letter to counsel dated May 10, 2021, entitled “FORMAL
      LETTER OF INSTRUCTIONS.” Most of the letter has
      nothing to do with Clark’s five-year prior for murder;
      he continues to refer to “the 1989 prior”—presumably,
      the robbery. As we have said, that conviction was never
      alleged as a prior in this case. To the extent Clark’s
      complaint about his counsel can be considered a Marsden
      motion,8 we have reviewed the record along with the briefs
      filed by appointed counsel and Clark. We are satisfied that
      Clark’s counsel has fully complied with his responsibilities



8     People v. Marsden (1970) 2 Cal.3d 118.


                                 8
       and that no arguable issues exist. (People v. Kelly (2006)
       40 Cal.4th 106, 109-110; Wende, supra, 25 Cal.3d at p. 441.)
                           DISPOSITION
       We affirm the trial court’s post-conviction order declining
to strike Clark’s serious felony prior enhancement.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       EGERTON, J.

We concur:




             LAVIN, Acting P. J.




             MATTHEWS, J.





      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.


                                   9